Initiation of share buyback programme RNS Number : 5375S CSR plc 13 September 2010 Monday 13 September CSR plc ("CSR" or "the Group") Initiation of share buyback programme The Board of CSR today announces that it is commencing a share buyback programme of up to US$50 million. The Board is very confident in CSR's investment case and ability to generate shareholder value. The Group is significantly cash generative and reported a cash balance of US$429 million at its Q2 results on 28 July 2010. Management remains focused on delivering the Group's strategy and has the financial flexibility both to act opportunistically for potential acquisitions that meet its strict investment criteria and to drive its organic development. In light of this and the return on capital opportunity implied by the current share price, the Board believes a share buy-back of up to US$50 million is an appropriate use of its cash. CSR will report its Q3 results and hold an analyst day on 27 October 2010. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel:+44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END MSCLLFVAASIFLII
